ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Lawrence Youst on July 14, 2021.
The application has been amended as follows: 
Regarding claim 1, at line 22, “electrical connections response to” is amended to say --electrical connections in response to--.
Regarding claim 19, at line 21, “electrical connections response to” is amended to say --electrical connections in response to--.
Regarding claim 20, at line 28, “electrical connections response to” is amended to say --electrical connections in response to--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious each and every element of independent claims 1, 19, and 20. The prior art of record does not disclose or render obvious a propulsion assembly for an aircraft having an airframe with at least one nacelle station having a rapid connection interface including 
U.S. Publication No. 2018/0265193 to Gibboney et al. (“Gibboney”) teaches a propulsion assembly for an airframe with a nacelle station, the propulsion assembly comprising a nacelle and a propulsion system. U.S. Publication No. 2020/0223545 to Brooks (“Brooks”) teaches a propulsion assembly comprising a nacelle having a rapid connection interface including mechanical connections, and an airframe with a nacelle station having a rapid connection interface including mechanical connections, wherein the mechanical connections are operable for rapid in-situ assembly. U.S. Patent No. 10,604,253 to Pilskalns et al. (“Pilskalns”) teaches a propulsion assembly and an aircraft that each include both structural and electrical connections, wherein the structural and electrical connections are operable for rapid in-situ assembly. U.S. Publication No. 2019/0243385 to Khoo et al. (“Khoo”) teaches a gimbal including outer and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619